Citation Nr: 0014873	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.  
The veteran is in receipt of a Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
hearing loss.


FINDING OF FACT

The existing record contains no competent evidence of hearing 
loss disability during or since service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from June 1944 to April 1946.  
Service records reflect that he is in receipt of a Combat 
Infantryman Badge and that his military occupational 
specialty (MOS) was mail orderly.  The entrance examination 
report, dated in June 1944, and the separation examination 
report, dated in April 1946, show the result of whispered or 
spoken voice testing was 15/15 in each ear and ear 
abnormalities were reported as none.  The remaining service 
medical records show no complaint or finding of hearing loss.  

The veteran originally filed an application for VA disability 
benefits in April 1946.  At that time, no reference was made 
to hearing loss.  The veteran applied for service connection 
for hearing loss and post-traumatic stress disorder (PTSD) in 
May 1998.  In association with his application, the veteran 
submitted private treatment records, dated in April 1998, 
pertaining to PTSD, as well as other conditions unrelated to 
hearing loss.  These records contain no mention of hearing 
loss.  In a VA examination report for PTSD, dated in July 
1998, the examiner noted that the veteran apparently had a 
hearing problem as he frequently asked that questions be 
clarified or repeated.  No other references to hearing loss 
are contained in that report.  

In the Notice of Disagreement, dated in December 1998, the 
veteran and his representative indicated that the veteran had 
been engaged in combat during service and that he was exposed 
to noise.  The veteran contended that he had hearing loss as 
a result of noise exposure during service.  

At a personal hearing in May 1999, the veteran testified that 
he had been assigned to an infantry division during service 
and had engaged in combat with the enemy.  He stated that he 
did not wear ear protection.  The veteran testified that his 
hearing loss had had its onset during service, and was 
noticeable because sometimes he was unable to communicate 
properly messages he had heard over a walkie-talkie.  He 
reported that he was exposed to noise from artillery fire and 
noise associated with an explosion of an oil and gas dump 
located approximately 100 yards away, after which his ears 
rang.  He reported that he was fired from post-service 
employment with Boise Cascade because of his hearing loss and 
that he had had to quit working at his grocery store because 
he could not properly communicate with his customers.  The 
veteran reported that he had not sought treatment for hearing 
loss during service because he did not care about himself and 
wanted to go home as soon as possible.  He stated that after 
service, he had had private treatment for hearing loss but 
had had no treatment at any VA Medical Center.  He claimed 
that he first sought medical treatment for hearing loss in 
approximately 1969 and began wearing hearing aids, which he 
had obtained from a physician, in approximately 1974.   

In support of his claim, the veteran provided the names of 
hearing aid centers where he claimed he had had treatment.  
The RO was unsuccessful in obtaining the records and notified 
the veteran of such in July 1999.  By letter dated in 
September 1999, the veteran indicated that if the RO was 
unable to obtain the records he desired his claim to be 
adjudicated on the evidence of record.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, 13 Vet. App. 9 (1999); see Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel v West, 13 Vet. App 9 (1999).  
The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  For purposes of submitting a 
well-grounded claim, a combat veteran's statements, standing 
alone, will generally be sufficient to establish the service-
incurrence element.  Nolen v. West, 12 Vet. App. 347, 350 
(1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for hearing 
loss must be denied as not well grounded.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe any hearing problems he may have, he is not 
qualified to diagnose hearing loss disability as provided in 
38 C.F.R. § 3.385.  Medical evidence or opinion is also 
necessary to relate any current hearing disability to 
service, including any in-service acoustic trauma.  In this 
case, the veteran has failed to provide such evidence.  

The medical evidence submitted in support of the claim 
consists of service medical records, a post-service VA 
examination report and private treatment records.  The 
veteran's service medical records reflect no complaints or 
findings of hearing loss and hearing was normal on voice 
testing at separation.  No reference was made to hearing loss 
in the private treatment records dated in 1998.  While 
hearing loss was noted as an aside by the VA examiner in the 
July 1998 PTSD examination report, there was no indication 
that the veteran underwent a hearing examination and no 
diagnosis of hearing loss was provided.  Thus, neither the 
service medical records nor the post-service medical evidence 
establishes that the veteran has or has had a service 
connectable hearing disability as defined in 38 C.F.R. 
§ 3.385.  The Board notes, incidentally, that despite the 
veteran's contention that he did not seek treatment for 
hearing loss at separation because he wanted to go home as 
quickly as possible, he filed a claim for an unrelated 
problem several days after separation and made no reference 
to hearing loss on that application.  In fact, the first 
reference to hearing loss was in the veteran's application 
for service connection for hearing loss, more than 50 years 
after service.  

The veteran has not presented or identified available medical 
evidence that supports a diagnosis of a hearing loss 
disability as defined by 38 C.F.R. § 3.385 and the RO's 
attempt to obtain records from private hearing centers was 
unsuccessful.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the veteran himself has asserted 
that he has a hearing loss related to noise exposure as an 
incident of military/combat service.  The Board further 
recognizes that the evidence shows that veteran engaged in 
combat.  VA laws and regulations provide that in such cases, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. §
1154(b) (West 1991); 38 C.F.R. § 3.304(d).  However, these 
provisions deal with the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not the question of either current disability or 
nexus to service, both of which generally require competent 
medical evidence.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  The veteran must still establish that 
his claim is well grounded by medical evidence showing a 
nexus between a current disability and the reported service 
incident.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
As hearing disability has never been shown by competent 
evidence, the claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  As previously noted, 
the RO was unable to obtain treatment records identified by 
the veteran and he was notified of such.  The hearing aid 
centers, which the veteran identified as having provided 
treatment, generally responded that no records were available 
pertaining to the veteran or did not respond.  Further, while 
the veteran testified that he was fired from his post-service 
employment with Boise Cascade, he failed to provide an 
authorization for release of information for that entity.  
Moreover, the veteran did not allege that any records would 
establish hearing disability and relate such to military 
service.  Therefore, the Board finds that the veteran has not 
identified medical evidence that would make his claim well 
grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not applicable 
to the present case. 

As the veteran's claim for service connection for bilateral 
hearing loss is not well grounded, the doctrine of reasonable 
doubt has no application.  



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for hearing loss is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

